       Case 3:21-cv-00026-NBF-CRE Document 7 Filed 04/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 NATHAN HOYE,                                  )
                                               )       Civil Action No. 3: 21-cv-0026
                                               )
             Plaintiff,                        )       Senior Judge Nora Barry Fischer
                                               )
 v.                                            )
                                               )
 SCI SOMERSET MEDICAL DEPT.,                   )
                                               )
             Defendant.
                                  MEMORANDUM ORDER

       The above captioned case was initiated by pro se Plaintiff Nathan Hoye on February 19,

2021, and was referred to United States Magistrate Judge Cynthia Reed Eddy for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local

Rules of Court. (Docket No. 1). Plaintiff initially submitted a complaint without paying the

filing fee or filing a motion for leave to proceed in forma pauperis. (Id.). He submitted a Motion

for Leave to Proceed in forma pauperis on March 16, 2021. (Docket No. 4). On March 22, 2021,

the Magistrate Judge issued a Report recommending that the Motion for Leave to Proceed in

forma pauperis be denied as Plaintiff had not satisfied the imminent danger exception to the three

strikes rule of 28 U.S.C. § 1915(g). (Docket No. 6). Plaintiff was served with the Report and

Recommendation at his listed address of record and advised that written objections were due by

April 9, 2021. To date, no objections have been filed nor has Plaintiff sought an extension of

time in which to do so.

       After de novo review of the pleadings and documents in this case, together with the

Report and Recommendation, the following order is entered:

       AND NOW, this 19th day of April, 2021:


                                                   1
       Case 3:21-cv-00026-NBF-CRE Document 7 Filed 04/19/21 Page 2 of 2




       IT IS ORDERED that the Report and Recommendation (Document No. 6) dated March

22, 2021, is ADOPTED as the Opinion of the Court;

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Proceed in forma

pauperis (Document No. 4) is DENIED and this case is DISMISSED, without prejudice, to

Plaintiff reopening the matter by paying the full statutory and administrative filing fees of

$402.00;

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED; and,

       FINALLY, IT IS ORDERED, that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.

                                                     BY THE COURT:

                                                     s/ Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior U.S. District Judge

cc:    NATHAN HOYE
       NX-8604
       SCI Somerset
       1590 Walters Mill Road
       Somerset, PA 15510-0001
       (via U.S. First Class Mail)




                                                 2
